IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-19-00169-CR

STATE OF TEXAS,
                                                               Appellant
v.

MATTHEW CLINE KOENIG,
                                                               Appellee



                            From the 278th District Court
                               Walker County, Texas
                               Trial Court No. 28225


                            MEMORANDUM OPINION

       Matthew Cline Koenig was convicted of abandoning a child with the intent to

return, a state jail felony, and sentenced to 180 days in a state jail facility. See TEX. PENAL

CODE § 22.041(b), (d)(1). His sentence was suspended, and Koenig was placed on

community supervision for two years. Koenig timely filed a motion for new trial alleging

the verdict was contrary to the law and the evidence and requesting the entry of a

judgment of acquittal. After a hearing, the trial court granted Koenig’s motion. The State

appealed. Because the trial court did not abuse its discretion in granting Koenig’s motion
for new trial, the trial court’s order is affirmed.

BACKGROUND

        Pursuant to a custody order, Koenig had possession of his two-year-old daughter

for the weekend. At around 11:00 pm. or midnight, after putting his child to bed in a

“Pack ‘n Play” and shutting the door, Koenig walked 100-200 yards away, across a state

highway, to a party. He was not invited to the party, and was sent away. He came back

with moonshine in hopes of joining the party, but again was sent away. He returned a

third time but was again told to leave. Over the course of the three visits, Koenig was at

the party for about an hour in total.

        At about 3:00 a.m., the party-participants heard gunshots coming from the

direction in which Koenig lived. The police were called and when they arrived at the

party location, they were sent toward Koenig’s place. Before the police arrived, one

party-participant walked to Koenig’s place. When asked what was going on, Koenig

replied that he was shooting at “varmints” in his trash.

        When the police arrived, it took them a few moments to get Koenig to answer the

door. When he did, he did not believe they were actually the police and would not open

the door all the way. Koenig finally opened the door fully. He was in his underwear.

He consented to the police entering his home. Upon entering the home, the police found

a crying child confined to a Pack ‘n Play in a room to the right of the front door. They

also found vodka by the front door, two handguns on the kitchen bar counter, and three

rifles in the master bedroom, which was to the left, on the other side of the home. Koenig

was arrested for abandoning the child.

State v. Koenig                                                                     Page 2
MOTION FOR NEW TRIAL

        In one issue on appeal, the State asserts the trial court abused its discretion in

granting Koenig’s motion for new trial because the evidence was sufficient to support the

jury’s verdict.

        A trial court has authority to grant a new trial on grounds listed in the Texas Rules

of Appellate Procedure, including when the verdict is contrary to the law and the

evidence. See TEX. R. APP. P. 21.3(h). An allegation that a verdict is contrary to the law

and the evidence is a challenge to the sufficiency of the evidence. State v. Zalman, 400

S.W.3d 590, 594 (Tex. Crim. App. 2013); State v. Medina, 536 S.W.3d 528, 531 (Tex. App.—

San Antonio 2017, pet. ref’d). When a jury returns a guilty verdict and the trial court

grants a defendant's motion for new trial based upon insufficiency of the evidence,

double jeopardy prevents the trial court from entering any judgment other than an

acquittal. State v. Savage, 933 S.W.2d 497, 499 (Tex. Crim. App. 1996).

        A trial court's decision to grant a new trial is reviewed for an abuse of discretion.

State v. Arizmendi, 519 S.W.3d 143, 148 (Tex. Crim. App. 2017); State v. Zalman, 400 S.W.3d

590, 593 (Tex. Crim. App. 2013).       Because a motion for new trial challenging the

sufficiency of the evidence presents a legal rather than a factual question, a trial court

must apply the appellate sufficiency standard of review. State v. Medina, 536 S.W.3d 528,

532 (Tex. App.—San Antonio 2017, pet. ref’d); State v. Savage, 905 S.W.2d 272, 274 (Tex.

App.—San Antonio 1995), aff'd, 933 S.W.2d 497 (Tex. Crim. App. 1996)); State v. Daniels,

761 S.W.2d 42, 45 (Tex. App.—Austin 1988, pet. ref'd). On appeal, we apply the same

standard of review to the trial court's grant of a motion for new trial based on the

State v. Koenig                                                                        Page 3
sufficiency of the evidence as we do to appellate review of challenges to the sufficiency

of the evidence. State v. Medina, 536 S.W.3d 528, 531-32 (Tex. App.—San Antonio 2017,

pet. ref’d).

        The Court of Criminal Appeals has expressed our standard of review of a

sufficiency issue as follows:

        When addressing a challenge to the sufficiency of the evidence, we consider
        whether, after viewing all of the evidence in the light most favorable to the
        verdict, any rational trier of fact could have found the essential elements of
        the crime beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 319,
        99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979); Villa v. State, 514 S.W.3d 227, 232 (Tex.
        Crim. App. 2017). This standard requires the appellate court to defer "to
        the responsibility of the trier of fact fairly to resolve conflicts in the
        testimony, to weigh the evidence, and to draw reasonable inferences from
        basic facts to ultimate facts." Jackson, 443 U.S. at 319. We may not re-weigh
        the evidence or substitute our judgment for that of the factfinder. Williams
        v. State, 235 S.W.3d 742, 750 (Tex. Crim. App. 2007). The court conducting
        a sufficiency review must not engage in a "divide and conquer" strategy but
        must consider the cumulative force of all the evidence. Villa, 514 S.W.3d at
        232. Although juries may not speculate about the meaning of facts or
        evidence, juries are permitted to draw any reasonable inferences from the
        facts so long as each inference is supported by the evidence presented at
        trial. Cary v. State, 507 S.W.3d 750, 757 (Tex. Crim. App. 2016) (citing Jackson,
        443 U.S. at 319); see also Hooper v. State, 214 S.W.3d 9, 16-17 (Tex. Crim. App.
        2007). We presume that the factfinder resolved any conflicting inferences
        from the evidence in favor of the verdict, and we defer to that resolution.
        Merritt v. State, 368 S.W.3d 516, 525 (Tex. Crim. App. 2012). This is because
        the jurors are the exclusive judges of the facts, the credibility of the
        witnesses, and the weight to be given to the testimony. Brooks v. State, 323
        S.W.3d 893, 899 (Tex. Crim. App. 2010). Direct evidence and circumstantial
        evidence are equally probative, and circumstantial evidence alone may be
        sufficient to uphold a conviction so long as the cumulative force of all the
        incriminating circumstances is sufficient to support the conviction. Ramsey
        v. State, 473 S.W.3d 805, 809 (Tex. Crim. App. 2015); Hooper, 214 S.W.3d at
        13.

        We measure whether the evidence presented at trial was sufficient to
        support a conviction by comparing it to "the elements of the offense as
        defined by the hypothetically correct jury charge for the case." Malik v.

State v. Koenig                                                                              Page 4
        State, 953 S.W.2d 234, 240 (Tex. Crim. App. 1997). The hypothetically
        correct jury charge is one that "accurately sets out the law, is authorized by
        the indictment, does not unnecessarily increase the State's burden of proof
        or unnecessarily restrict the State's theories of liability, and adequately
        describes the particular offense for which the defendant was tried." Id.; see
        also Daugherty v. State, 387 S.W.3d 654, 665 (Tex. Crim. App. 2013). The "law
        as authorized by the indictment" includes the statutory elements of the
        offense and those elements as modified by the indictment. Daugherty, 387
        S.W.3d at 665.

Zuniga v. State, 551 S.W.3d 729, 732-33 (Tex. Crim. App. 2018).

        Pursuant to a hypothetically correct jury charge in this case, a person commits an

offense of abandoning a child if, having custody, care, or control of a child younger than

15 years, he intentionally abandons the child in any place under circumstances that

expose the child to an unreasonable risk of harm. TEX. PENAL CODE § 22.041(b). For the

purposes of this statute, “abandon” means to leave a child in any place without providing

reasonable and necessary care for the child, under circumstances under which no

reasonable, similarly situated adult would leave a child of that age and ability. Id. (a). If

the actor abandoned the child with an intent to return for the child, the offense is

classified as a state jail felony. Id. (d)(1).

        There is no question that Koenig had custody, care, or control of a child younger

than 15 years. Rather, the question in this appeal, based on Koenig’s motion for new trial,

is whether there is sufficient evidence to prove the child was exposed to an unreasonable

risk of harm. Evidence was presented through the testimony of various witnesses that

Koenig left his daughter alone for approximately 60 non-consecutive minutes. She was

confined to a Pack ‘n Play and the door to her room was shut. By the time police arrived

at Koenig’s home anywhere from one to three hours, later, Koenig was home with his

State v. Koenig                                                                          Page 5
child who was still in the Pack ‘n Play, but the door to the child’s room was open. Guns

and alcohol were located in the house but not in the room where the Pack ‘n Play was

located.

        There was no testimony presented, however, that when Koenig was at the party,

guns and alcohol were laying around the house in reach of the child, the door to the

child’s room was open, or the child could climb out of the Pack ‘n Play 1 to have any ability

to access anything that would expose the child to an unreasonable risk of harm. It was

when Koenig was home with the child that police found alcohol and guns, not when

Koenig was away from home at the party. That may be cause for a conviction for

something else, but not for the offense of abandoning a child pursuant to Texas Penal

Code Section 22.041(b) as Koenig was charged.

CONCLUSION

        Accordingly, after viewing all of the evidence in the light most favorable to the

verdict, no rational trier of fact could have found the essential elements of the offense of

abandoning a child beyond a reasonable doubt. Thus, the trial court did not abuse its

discretion in granting Koenig’s motion for new trial.

        The State’s sole issue is overruled, and the trial court’s Order Granting Motion for

New Trial is affirmed.

                                                   TOM GRAY
                                                   Chief Justice

Before Chief Justice Gray,

1
 The mother of the child testified that the child was active and liked to climb on things. She did not testify,
and she was not asked whether, the child could climb out of the Pack ’n Play.

State v. Koenig                                                                                         Page 6
      Justice Neill, and
      Justice Johnson
Affirmed
Opinion delivered February 17, 2021
Do not publish
[CR25]




State v. Koenig                       Page 7